 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDR W Harmon & Sons, Inc and United Food andCommercial Workers, Local Union 576 Pentioner Case 17-RC-9815January 29, 1990DECISION ON REVIEW AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn April 30, 1986, the Regional Director forRegion 17 issued a Decision and Direction of Election in this proceeding, in which he concluded thatthe Board should assert jurisdiction over the Employer In reaching his conclusion, the RegionalDirector found that the Employer retained control"over most terms and conditions of employment"and was therefore capable of engaging in meaning-ful collective bargaining with the representative ofits employees He further noted that although theEmployer had entered into a contract with the In-dependence, Missouri School District (School Distnct), a governmental entity exempt from theBoard s jurisdiction, that appeared to grant theSchool District control 'of meaningful elementsunderlying collective bargaining, that control wasuncertain because the contract was not then ineffect In accordance with Section 102 67 of theBoard's Rules and Regulations, the Employer fileda timely request for review of the Regional Director's Decision On May 30, 1986, the Board granted the Employer's request for review On June 30,1986, the Board issued an Order remanding thisproceeding to the Regional Director for furtherconsideration in light of the decisions in Res CareInc , 280 NLRB 670 (1986), and Long Stretch YouthHome, 280 NLRB 678 (1986), with instructions toreopen the record if necessary, and to issue a Supplemental Decision, if appropriateOn October 8, 1986 after the record was re-opened and a supplemental hearing was held, theRegional Director issued the attached Supplemen-tal Decision and Order in which he dismissed theinstant petition The Regional Director found thatparagraph 17 of the contract in effect between theEmployer and the School District granted theSchool District sufficient control, which theSchool District had exercised, over the Employer'slabor relations to make meaningful collective bargaining impossible under the test set forth in Res-Care, supraThereafter, the Petitioner filed a timely requestfor review of the Regional Director s SupplementalDecision, which the Board granted by mailgramorder dated January 14, 1987The National Labor Relations Board has delegated its authority in this proceeding to a three-member panelThe Board has reviewed the entire record in thisproceeding Contrary to the Regional Director, wefind that the Employer retains sufficient controlover the employment conditions of its employeesto engage in meaningful collective bargaining Accordingly, we conclude that it will effectuate thepurposes and policies of the Act to assert junsdiction over the EmployerBriefly, the evidence establishes that the Employer and the School District entered into a contract on February 12, 1986,1 whereby the Employer would provide transportation services for threesuccessive school years This agreement followedthe School District's acceptance of a bid that theEmployer had submitted Although the Employerhad calculated its bid by including, inter aim, thecost of expected dnver rates, the bid submitted didnot delineate any wage rates Following acceptanceof the bid, the Employer s area general managerdid discuss the Employer's wage structure, bonuspayments, and safety program with the School Distnct's transportation director The area generalmanager testified that the transportation directorseemed "pleased ' The Employer alone, however,determines the drivers' wages This determinationis usually made in the spring prior to the beginningof the school year As the Employer makes this de-termination for only the following school year, theEmployer's area general manager also testified thatthe Employer had not calculated the wage rates forthe final 2 years of the 3 year contract (the 1987-1988 and 1988-1989 school years)Paragraph 17 of the contract between the Employer and the School District states that the Employer "shall not negotiate or enter into any agreement or arrangement with or on behalf of driversor other personnel without the written approval"of the School District Pursuant to this paragraphthe Employer on August 29 submitted for theSchool District s approval a list of drivers, copiesof the drivers physical examinations, pay schedulesfor the 1986-1987 school year, and a copy of theEmployer s employee policy handbook When theEmployer began providing school bus transportation services for the School District on September2, the School District had not yet approved thematerials submitted by the Employer The SchoolDistrict issued its approval on September 16In Res-Care, supra, and Long Stretch YouthHome, supra, the Board reaffirmed the test enunciated in National Transportation Service, 240 NLRB'Au dates hereafter are in 1986297 NLRB No 81 R W HARMON & SONS563565 (1979), for determining when assertion of juris-diction over an employer providing services for orto an exempt entity is appropriate The Board ex-plained that the decision whether to assert jurisdic-tion focuses on the extent of control retained bythe employer over essential terms and conditions ofemployment as well as on the degree of control ex-ercised by the exempt entity over the employer'slabor relations In essence, the Board will assert ju-risdiction if the employer has the "final say on theentire package of employee compensation, a e,wages and fringe benefits " Res-Care, 280NLRB at 674 An employer seeking to avoid theBoard's exercise of jurisdiction carnes the burdenof showing that it is not free to set the wages,fringe benefits, and other terms and conditions ofemployment for its employees Firefighters, 292NLRB 1025, 1026 (1989) The Board declined toassert jurisdiction over the employer in Res-Carebecause the exempt entity retained the ultimate dis-cretion over the basic economic terms Once theexempt entity had contracted with the employer byapproving a proposal that specified wage levelsand fringe benefits, the employer could not alterthose wage levels and benefits without the exemptentity's approval By contrast, the Board assertedjurisdiction in Long Stretch because the exemptentity did not dictate specific limits on expendituresfor erriployee compensationWe find that like the employer in Long StretchYouth Home, the Employer here has the "final say"over the terms of compensation for its employeesUnlike the employer in Res-Care, the Employerhere has not submitted a bid that specifies wagelevels and benefits The contract between the Em-ployer and the School Distnct neither specifieswage levels to be paid by the Employer, nor pro-hibits the 'Employer from altenng those levels oncethey have been set Furthermore, the contractuallanguage does not state that the exempt entity hasthe right to disapprove the pay schedules estab-lished by the Employer Consequently, we findthat the contractual relationship between the Em-ployer and the School District is similar to that be-tween bus company employers and exempt entitiesin other cases in which we have asserted jurisdic-tion See, e g, Robinson Bus Service, 292 NLRB 70(1988), Rustman Bus Go, 282 NLRB 152 (1986)See also R W Harmon & Sons v NLRB, 664 F 2d248, 251 (10th Cir 1981) ("Since [the employer]controls wages and benefits•the bread and butterissues of collective bargaining•it can engage inmeaningful bargaining) "Nonetheless, the Regional Director and our dis-senting colleague find that the Employer does notretain the authonty to set employee compensationbecause paragraph 17 of the contract grants theSchool District the right to approve the Employ-er's negotiation or entry into any agreement withthe drivers Thus, they conclude that as the Em-ployer has submitted its pay schedules for approvalpursuant to this contractual clause, and as theSchool District has exercised its contractual rightof approval, the Employer would be unable toengage in meaningful bargaining with a labor orga-nization over such economic terms We cannotagree that this clause requires that the Board notassert its jurisdiction over the EmployerInitially, we observe that Davis, the Employer'sgeneral counsel for labor relations, testified thatparagraph 17 was included at the insistence of theSchool District, which wanted the right to approvedrivers because of its concern with liability result-ing from dnvers' negligence Thus, the approvalprocess is primarily designed to limit the SchoolDistrict's potential liability from lawsuits, and notto determine the level or content of compensationpaid to the employees See Long Stretch YouthHome, 280 NLRB at 681 We further note that theEmployer did not submit the pay schedules untilafter the contract was in operation and that theSchool District did not issue its approval until afterthe Employer began providing service Moreover,there is no evidence that the School Distnct'sreview and approval of the materials was anythingother than routine Accordingly, we find that theapproval process engaged in by the School Districtdoes not constitute the type of control necessary toestablish that the Employer has relinquished the au-thority to determine its employees' wages andother terms of employmentWe are also not convinced by our dissenting col-league's argument that the Board should decline ju-risdiction because paragraph 17 of the contractgrants the School District the right of approvalover any collective-bargaining agreement enteredinto by the Employer Although the clause speaksof a grant of approval for negotiating or enteringinto an agreement, it does not expressly require ap-proval of every term of the agreement In light ofthe School District's reason for including para-graph 17 in the contract, as well as the other fac-tors discussed above indicating that the SchoolDistrict's control does not extend to wages andbenefits, we cannot conclude that paragraph 17'slanguage mandates School District approval of allterms of collective-bargaining agreements 22 In view of the foregoing, we find unconvincing our dissenting col-league's reliance on Ohio Inns, 205 NLRB 528 (1973) In that case theState actually exercised such extensive control over aspects of labor rela-tions that the Board found It to be a joint employer with the employeesContinued 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn sum, we find that the Employer has not metits burden of showing that it is not free to set thewages, benefits, and other terms and conditions ofemployment for its employees We conclude thatthe Employer therefore retains sufficient controlover the essential terms and conditions of employ-ment of its employees to enable it to engage inmeaningful collective bargaining Accordingly, theRegional Director's Supplemental Decision andOrder is reversed and we shall reinstate the peti-tion and remand to the Regional Director for fur-ther appropriate actionORDERThe petition in Case 17-RC-9815 is reinstatedand remanded to the Regional Director for appro-priate actionMEMBER DEVANEY, dissentingContrary to my colleagues, I would affirm theRegional Director's Supplemental Decision andOrder because I believe that on the basis of therecord before us, it will not effectuate the purposesand policies of the Act to assert jurisdiction overthis Employer In Res-Care, Inc , 280 NLRB 670,674 (1986), the Board stated that "if an employerdoes not have the final say on the entire package ofemployee compensation, i e, wages and fringe ben-efits, meaningful bargaining is not possible [foot-note omitted] " Paragraph 17 of the contract be-tween the Employer and the exempt governmentalentity, the School District, states that the Employ-er "shall not negotiate or enter into any agreementor arrangement with or on behalf of drivers orother personnel without the written approval orthe School District Pursuant to this contractualprovision, the Employer submitted for the SchoolDistrict's approval the drivers' pay schedules forthe then forthcoming school year The School Dis-trict thereafter issued its wntten approvalIn my view, an employer's payment of wages toemployees in exchange for their services constitutesan agreement with its employees Thus, paragraph17 of the contract required the Employer's submis-sion of the pay scales to the School DistrictIndeed, if the Employer had not complied with thisrequirement, paragraph 17 further provides that theSchool District would be authorized to terminatethe contract I also note that the School Districtexercised its contractual rights by issuing the writ-ten approval In light of this evidence, and in theabsence of countervailing evidence establishing thatImmediate employer, and the Board relied not only on contract language,but also on evidence at the hearing (not fully described) regarding a re-quirement that collective-bargaining agreements had to be approved bythe State before they could become effective Id at 528-529the School District does not retain the authority toapprove the drivers' wages in practice,' I agreewith the Regional Director that the Employer doesnot have the final say on the entire package of itsemployees' compensation Although my colleaguesfind that the contractual relationship between theEmployer and the School District is similar to thatbetween school bus companies and exempt entitiesin other cases in which the Board has asserted ju-risdiction, those cases did not involve an exemptentity's right to approve the employees' wagesFurthermore, my colleagues' reliance on the ab-sence of evidence that the School District's approv-al was not routine does not aid their case The Em-ployer has met its burden of establishing that itdoes not retain the ultimate discretion over thepayment of wages by showing that the contract re-quired it to submit the pay scales for approval andthat the exempt entity exercised that right of ap-proval The Union could have rebutted this show-ing by introducing evidence indicating that the ap-proval process was routine or a sham As notedabove, however, no such countervailing evidencewas presentedFurthermore, I find that the above-quoted lan-guage of paragraph 17 on its face necessarily re-quires that any negotiation of or entering into acollective-bargaining agreement by the Employerconcerning its drivers be subject to the School Dis-trict's written approval When a governmentalentity exempt from the Board's jurisdiction has theright of disapproval over a collective-bargainingagreement entered into by an employer, the Boardwill not assert its junsdiction over that employerSee Ohio Inns, 205 NLRB 528 (1973), Res-Care,Inc. 280 NLRB at 674 fn 22 As the Board stated inOhio Inns, 205 NLRB at 529 fn 3When parties are subject to our junsdiction,certain rights and obligations attach, and wemust have the authority to enforce those rightsand obligations For example, when parties ne-gotiate to the point of agreement, we have theauthority to require that they reduce theiragreement to writing, execute it, and thence-forward implement it But when, as here, theState of Ohio has the power to disapprove ofany collective agreement, any attempt on ourpart to enforce our law, in the event of such adisapproval, would create an irresolvable con-frontation between Federal and state authority'1 find that the evidence indicating that the School District did notissue its wntten approval until approximately 2 weeks after the Employ-er's drivers began transporting the school children is insufficient to estab-lish that the School District does not possess actual authority to disap-prove the drivers wage schedules R W HARMON & SONS565I find that the Board's reasoning in Ohio Inns fullyapplies here Therefore, as the School District hasthe power to disapprove of any negotiations oragreement entered into by the Employer with oron behalf of its employees, I conclude that it wouldnot effectuate the purpose and policies of the Actto assert jurisdiction herein Accordingly, I wouldaffirm the Regional Director's Supplemental Deci.sion and Order and dismiss the petitionSUPPLEMENTAL DECISION AND ORDERUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a supplemen-tal hearing was held before a hearing officer of the Na-tional Labor Relations BoardPursuant to the provisions of Section 3(b) of the Act,the Board has delegated its authority in this proceedingto the [Regional Director for Region 17]Upon the entire record in this proceeding, the under-signed finds1 The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed2 The Employer is engaged in commerce within themeaning of the Act3 The labor organization involved claims to representcertain employees of the Employer4 No question affecting commerce exists concerningthe representation of certain employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act, for the following reasonsOn April 30, 1986, a Decision and Direction of Elec-tion issued in the above-captioned case, following a hear-ing held on April 3, 1986 The issue in that hearing waswhether the Board should assert jurisdiction over the in-stant Employer when considering the then pending con-tract between the Employer and the School District ofthe City of Independence, Missouri, a political subdivi-sion of the State of Missouri exempt from the Board's ju-risdiction While recognizing that this pending contractappeared to grant the School District "control of mean-ingful elements underlying collective bargaining," theRegional Director concluded that the Employer current-ly controlled most terms and conditions of employmentand that any exercise of control by tthe School Districtwas "a matter of speculation" Accordingly, the Region-al Director found that the Board should assert jurisdic-tion over the Employer and directed an electionOn May 30, 1986, the Board granted the Employer'sRequest for Review of the Regional Director's Decisionand Direction of Election On June 30, 1986, the Boardremanded the case for further consideration of jurisdic-tional issue consistent with Long Stretch Youth Home,Inc , 280 NLRB 678 (1986), and Res-Care, Inc , 280NLRB 670 (1986) On July 24, 1986, the Regional Direc-tor issued an Order to Show Cause why the record inthe case should be reopened and/or why the RegionalDirector should not issue a Supplemental Decision indue course Thereafter, the record reopened and a hear-ing was held on September 22, 1986On February 12, 1986, the Employer contracted withthe School District to provide school bus transportationservices for three successive school years, beginning withthe 1986-1987 school year This contract is now in oper-ation Pursuant to paragraph 17 of this contract, the Em-ployer submitted to the School District by a letter datedAugust 29, 1986, a list of drivers, copies of physical ex-aminations of these drivers, pay schedules for the 1986-1987 school year and a copy of the Employer's employeepolicy handbook for approval by the School DistrictThe School District Issued its approval on September 16,1986 The Employer began providing school bus trans-portation services to the School District on September 2,1986 The School District is requiring the Employer toupdate the list of drivers with supporting information ona monthly basis The record discloses that the SchoolDistrict did not reject any drivers submitted for approv-al, did not request further information on any drivers,and did not seek to change any pay rates or personnelpolicies for the drivers There was discussion betweenthe Employer and the School District concerning payrates and personnel policies prior to the time the Em-ployer submitted them for approvalThe amount of compensation for the Employer's driv-ers is included in a base bid amount which reflects typeof bus and route Wages are not delineated in this bidand the bid computation includes such things as routemileage, expected driver rates, number of hours per daythe driver and bus are out, and the age of the equipmentrequired The School District awarded its contract forthe current school year as well as the school years 1987-1988 and 1988-1989 based on bid amounts of each yearThe Employer has not yet calculated its wages for thefinal two years of the contract The Employer normallyannounces its wages for the upcoming school year in thespring of the year, specifically the last school month ofthe current year The Employer considers the actual op-erating costs of the buses including miles traveled, hoursout per day, drivers' wages, maintenance costs and acci-dent rates There is evidence the Employer discussedwith the School District the plans of the Employer tochange certain wage structures and institute a bonusplanIn Res-Care, Inc. supra, and Long Stretch Youth Home,Inc. supra, the Board reaffirmed the basic test for deter-mining whether to assert jurisdiction over an employerproviding services to or for an exempt entity as set forthin National Transportation Service, 240 NLRB 565 (1979)Thus, the Board seeks to determine whether the employ-er has retained sufficient control over the employmentconditions of its employees to engage in effective ormeaningful bargaining with a labor organization In Res-Care, the Board explained that the determination of as towhether effective or meaningful bargaining with a labororganization can take place should be based on an analy-sis of the degree of control exercised by the exemptentity over the employer's labor relations, as well as thecontrol retained by the employer Thus, if an employerdoes not have the final say on the entire package of em-ployee compensation, i e, wages and fringe benefits,meaningful bargaining is not possible Res-Care, supra at674 Here, article 17 of the contract between the Em-ployer and the School District specifically provides that e566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Employer "shall not negotiate or enter into anyagreement or arrange with or on behalf of the drivers• . . without wirtten approval" of the School DistrictThis article further provides for the right of approval bythe School District of "the employment of any driver"together with the right "to direct the removal of anydriver." Pursuant to this article, the Employer soughtand received from the School District approval of itsdrivers, its wage schedule for the upcoming year, and itspersonnel policies. In these circumstances, the SchoolDistrict has retained, as well as exercised, sufficient con-trol over the Employer's labor relations to make mean-ingful bargaining not possible under the Res-Care test.Accordingly, the instant petition is hereby dismissed.ORDERIT IS HEREBY ORDERED that the petition filed hereinbe, and it hereby is, dismissed.